Opinion of the Court:
1. The Statute, upon which this action is brought, is- not a-penal Statute, it only gives compensation for an injury, commensurate with the damage sustained.
2. T*he 13th section, taken together, evidently intends to embrace other damages than those sustained directly ; the ■Words, “special damage, to make sense, must mean other than direct bodily injuries;, a strict construction of the words, “teams and carriages,” would exclude the loss of a horseman by an injury to his horse; to make sense of the se'etion taken together, and to carry into effect the obvious design of the law, every special damage must be included, which is known to the law, as *128an aeiiomble injury. The injury complained of, by the plain», tiff, is á spécial damage, for which hé has a right of action, and it must be considered special damage, in this caáe.’
Motion dismissed»